                 Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



  MERHLE DAVIS and THOMAS YETTER,                    Case No.:
  individually and on behalf of all others
  similarly situated,                                CLASS ACTION COMPLAINT

                       Plaintiffs,                   JURY TRIAL DEMANDED

            v.

  FORD MOTOR COMPANY,

                       Defendant.


                                     CLASS ACTION COMPLAINT

       Plaintiffs Merhle Davis and Thomas Yetter (“Plaintiffs”), individually and on behalf of all

others similarly situated, upon personal knowledge of facts pertaining to them and on information

and belief as to all other matters, by and through undersigned counsel, hereby bring this Class

Action Complaint against Defendant Ford Motor Company (“Defendant” or “Ford”).

                                      NATURE OF THE ACTION

       1.         Model year 2015–2017 Ford Mustang vehicles (“Subject Vehicles”) have a

dangerous and defective trunk lid wiring harness that causes numerous features, including critical

safety equipment, to function intermittently or not at all. The defective wiring harness can and

does interfere with the backup camera, trunk release, trunk light, and satellite radio reception, and

poses a significant safety risk to drivers and occupants of Subject Vehicles and the public.

       2.         When owners and lessees of the Subject Vehicles have sought repair of this defect,

they are often informed their vehicle requires a costly fix. The repair procedure Ford

communicated to its service technicians is dangerous, inadequate, and does not repair the original

defective wiring harness. Ford’s dealerships and other repair service providers routinely tell

                                                                                            1|P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 2 of 21




owners of the Subject Vehicles that no problem could be identified with their vehicle, which then

continues to malfunction, subjecting owners and lessees to the expenses and safety risks

attributable to the defective wiring harness.

       3.      Prior to selling the Subject Vehicles, Ford knew that the trunk lid wiring harnesses

in the Subject Vehicles are defective, yet it omitted and kept this material fact from Plaintiffs and

other Class members.

       4.      In December 2018, Ford issued a technical service bulletin (“TSB”) informing

service technicians of the wiring harness defect and recommending a repair procedure (but not

extending additional warranty coverage) for the defective wiring harness. Ford has not recalled the

Subject Vehicles, has not successfully remedied the defect, has not made owners of the Subject

Vehicles whole, and has not made the Subject Vehicles safe.

       5.      The defective wiring harnesses included in the Subject Vehicles purchased or

leased by Plaintiffs and the other Class members did not perform as advertised, as promised, and

as warranted. As a result of Ford’s misconduct, Plaintiffs and the other Class members were each

injured on account of receiving Subject Vehicles that were fundamentally different from what they

believed they were purchasing, and less valuable than was represented.

                                 JURISDICTION AND VENUE

       6.      The Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to 28

U.S.C. § 1332(d), because this matter was brought as a class action under Fed. R. Civ. P. 23, at

least one proposed Class member is of diverse citizenship from Defendant, the proposed Class

includes more than 100 members, and the aggregate amount in controversy exceeds five million

dollars ($5,000,000), excluding interest and costs.




                                                                                            2|P a g e
                 Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 3 of 21




        7.        The Court has personal jurisdiction over Defendant and venue is proper pursuant

to 28 U.S.C. § 1391, because a substantial part of the events and omissions giving rise to Plaintiffs’

claims occurred within this District. Plaintiffs reside in this District and purchased their Subject

Vehicle in this District. Ford has marketed, advertised, sold, and leased Subject Vehicles within

this District.

                                              PARTIES

        Plaintiffs Merhle Davis and Thomas Yetter

        8.        Plaintiffs Merhle Davis and Thomas Yetter, spouses, are adult citizens and residents

of Bellingham, Massachusetts. Plaintiffs jointly purchased a 2017 Ford Mustang EcoBoost

convertible, pre-owned, in or about 2017 from Carmax. At the time of purchase, the Subject

Vehicle had approximately 35,000 miles on the odometer. At the time of purchase, Plaintiffs also

purchased an extended warranty through Carmax for service of up to 100,000 miles, subject to a

$200 deductible.

        9.        Ford’s website and the warranty manual make no mention of the defect. At the time

of purchase, Plaintiffs were not informed by Carmax of the defect, and on information and belief,

Ford never informed Carmax that the Subject Vehicles are plagued by the defect.

        10.       In early- to mid-2020, the defect manifested, causing Plaintiffs’ Subject Vehicle’s

backup camera and Sirius XM radio to malfunction. The defect causes intermittent backup camera

malfunction and failure in Plaintiffs’ Subject Vehicle.

        11.       Plaintiff Davis first took the Subject Vehicle to a Ford dealership in early 2021 to

address the defect. Specifically, he took it to Franklin Ford, an authorized Ford dealership in

Franklin, Massachusetts. Upon presentment of the Vehicle, the Ford dealership told them it was

just the trunk lid wiring harness that needs to be replaced. The dealership replaced the wire and



                                                                                             3|P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 4 of 21




the wiring harness but proceeded to replace the backup camera as well. Plaintiffs had to pay a $200

deductible in connection with obtaining an attempted repair.

       12.     When Plaintiff Davis picked up Plaintiffs’ Vehicle from the dealership, and despite

that the dealership attempted a repair, the Ford dealership told him that it could not fix the issue

and could not figure out how to resolve the defect.

       13.     Plaintiffs continue to experience backup camera failure due to the defective wiring

in their Subject Vehicle, causing safety concerns during vehicle operation.

       14.     Had Ford disclosed the defect on its website, in its warranty manual, or

communicated the defect to resellers prior to Plaintiffs purchasing their Subject Vehicle, Plaintiffs

would not have purchased the Vehicle, or would have paid less for the Subject Vehicle. As a result,

Plaintiffs received less than what they paid for the Subject Vehicle and did not receive the benefit

of their bargain.

       Defendant Ford Motor Company

       15.     Defendant Ford Motor Company is a Delaware limited liability company with its

principal place of business in Dearborn, Michigan. Defendant designed, manufactured, marketed,

distributed, leased, and sold, through its authorized dealers, distributors, and other agents, the

Subject Vehicles in the United States to Plaintiffs and the other class members.

                                  FACTUAL BACKGROUND

The Defective Trunk Lid Wiring Harness

       16.     The Subject Vehicles are equipped with a defective trunk lid wiring harnesses,

highlighted in the image below.




                                                                                            4|P a g e
              Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 5 of 21




        17.    The trunk lid wiring harness is composed of several separate wires responsible for

transmitting power and data to the backup camera, luggage compartment lamp, luggage

compartment lid release, and satellite radio antenna, which are all bundled together in a single wire

loom. Due to a defect in materials and workmanship, the metal conductors inside these wires are

prone to fatiguing and breaking, resulting in an intermittent or permanent short circuit and the

malfunction of the associated component. By nature, this defect becomes increasingly severe over

time.

        18.    Owners of the Subject Vehicles experience the consequences of this defect and

have reported it to NHTSA repeatedly:

              BACKUP CAMERA AND TRUNK BRAKE LIGHT DO NOT WORK DUE TO
               KNOWN FLAW IN TRUNK WIRING HARNESS DESIGN. WIRES INSIDE
               THE HARNESS BREAK FROM OPENING AND CLOSING TRUNK DUE TO
               COMPRESSION. DEALERSHIP HAS REPAIRED ONCE WHILE UNDER
               WARRANTY BY CHEAPLY REPLACING SECTIONS OF BROKEN WIRE
               AND CRUDELY WRAPPING THE ENTIRE HARNESS WITH BLACK
               ELECTRICAL TAPE, HOWEVER MORE WIRES HAVE BROKEN IN NEW
               LOCATIONS ALONG THE HARNESS. THIS IS A KNOWN DEFECT WITH A
               TECHNICAL BULLETIN PUBLISHED BY FORD. HOWEVER THE SERVICE
               DEPARTMENT REFUSED TO ACKNOWLEDGE THAT THIS IS AN ISSUE
               COMMON WITH 15-17 MUSTANGS. DESPITE CLEARLY EXPLAINING
               WHAT WAS WRONG, THEY CLAIMED I WOULD HAVE TO PAY $125


                                                                                            5|P a g e
    Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 6 of 21




     DIAGNOSTIC FEE BECAUSE THEY DON’T KNOW IF THE WIRING MIGHT
     HAVE BEEN CHEWED BY “VARMINTS.” (NHTSA ID 11343732)

     BACK UP CAMERA REPEATEDLY WORKS INTERMITTENTLY CAUSING
     ME TO BACK UP INTO A POST, COSTING $1200 IN DAMAGES
     ELECTRICAL WIRES GOING TO TRUNK LID ARE INCREDIBLY THIN
     AND FLIMSY. THIS EFFECTS THE BACK UP CAMERA, TRUNK RELEASE,
     TRUNK LIGHT, ETC.; ALL OF WHICH HAVE FAILED AT ONE TIME OR
     ANOTHER. REPAIRED WIRING TWICE BUT THEY ARE SO FRAIL, THEY
     CONTINUE TO SNAP AND CAUSE MALFUNCTION THROUGHOUT THE
     CAR. (NHTSA ID 11327647).

    THE REARVIEW CAMERA WILL INTERMITTENTLY DISPLAY A BLANK
     OR DISTORTED IMAGE. WHEN PLACING THE CAR IN REVERSE THE
     CAMERA WILL INTERMITTENTLY DISPLAY A BLANK SCREEN OR
     DISTORTED IMAGE WHILE REVERSING THE VEHICLE. THIS REDUCES
     THE DRIVER'S VIEW OF WHAT IS BEHIND THE VEHICLE, INCREASING
     THE RISK OF A CRASH. THIS HAPPENS WHEN BOTH STATIONARY AND
     IN MOTION.

     THIS IS THE SAME ISSUE THAT MY 2020 FORD MUSTANG GT VIN [XXX]
     HAS JUST RECEIVED A RECALL NOTICE FOR.

     THE CAMERA BEGAN TO FAIL THE SUMMER OF 2020.

     INFORMATION REDACTED PURSUANT TO THE FREEDOM OF
     INFORMATION ACT (FOIA), 5 U.S.C. 552(B)(6). *TR (NHTSA ID 11375846)

    REAR BACK UP CAMERA WORKS INTERMITTENTLY WHEN SHIFTER
     PLACED IN REVERSE. SOMETIMES IT SHOWS DISTORTED IMAGES AND
     SOMETIMES IT JUST GOES BLANK WITH A MESSAGE ON THE SCREEN
     TO CONTACT YOUR FORD DEALER. (NHTSA ID 11362747)

    BACKUP CAMERA FUNCTIONS INTERMITTENTLY. OFTEN SHOWING
     AN ERROR MESSAGE, OF REARVIEW CAMERA NOT AVAILABLE.
     (NHTSA ID 11362696)

    BACK UP CAMERA HAS SAME SYMPTOMS AS 2020 FORD MODELS
     BEING RECALLED.8/4/20




                                                                 6|P a g e
               Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 7 of 21




       19.      Backup cameras are a critical safety feature in automobiles. Backover crashes have

killed hundreds of people each year and injure thousands more. 1 Recognizing the danger posed by

backover crashes, in 2008 Congress passed the Cameron Gulbransen Kids Transportation Safety

Act, requiring regulators to enact measures requiring the adoption of technology to improve

rearview visibility, which was finally embodied in Federal Motor Vehicle Safety Standard number

111. Accordingly, functioning backup cameras are a requirement of baseline vehicle functionality

and a minimum level of quality. The defective trunk lid wiring harness causes the backup camera

on the Subject Vehicles to malfunction or fail and the defect poses a serious safety hazard.

       20.      NHTSA has received complaints alleging the wiring harness defect resulted in

vehicle crashes. See NHTSA ID 11327647, 11375846, ¶ 18, supra.

       21.      Compounding the seriousness of the defect, the repair procedure Ford

recommended in TSB 18-2362 is not a safe or proper repair. The procedure advises technicians to

splice new wire into the defective harness to replace the broken wire and introduces two new solder

joints for each wire replaced. Solder joints are inflexible and even more prone to fatigue and

breakage than the original defective wiring. The repair does not introduce any additional strain

relief or countermeasure. As a result, vehicles repaired in accordance with TSB 18-2362 are highly

likely to exhibit the wiring harness defect again, as described by the first two complaints listed in

¶ 18, supra.

Ford Knew the Trunk Lid Wiring Harnesses in the Subject Vehicles Are Defective

       22.      At the same time Ford was selling the Subject Vehicles to Plaintiffs and the car-

buying public, Ford was well aware of the problems with Subject Vehicles’ trunk lid wiring


1
 See Nathan Bomey, Backup cameras now required in new cars in the U.S., USA TODAY (May
2, 2018, 3:07 P.M.), https://www.usatoday.com/story/money/cars/2018/05/02/backup-
cameras/572079002/.

                                                                                            7|P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 8 of 21




harnesses, both from the internal validation and testing that Ford performed and from its past

experience and expertise designing automotive wiring.

       23.     The fact that metal wire has a finite fatigue life and wiring applications involving

large deflection (such as the trunk lid wiring harness) require special attention to guarantee

function over a large number of load cycles is readily obvious to qualified engineers and is well

known to Ford.

       24.     Federal regulations require automobile manufacturers to build vehicles that comply

with the Federal Motor Vehicle Safety Standards (49 C.F.R. § 571). The existence of these

standards necessarily requires Ford to extensively test its vehicles prior to selling them. During the

course of this and other quality validation testing conducted by its engineers prior to sale of the

Subject Vehicles, Ford became aware of the defective wiring harness.

       25.     Ford utilizes mechanical test fixtures designed to replicate approximately ten years

of average use of doors, liftgates, and trunk lids. Because Ford tested the trunk lid on the Subject

Vehicles for tens of thousands of load cycles before the Subject Vehicles were made available for

sale, Ford necessarily discovered, and knew or should have known about the wiring defect before

the Subject Vehicles were sold.

       26.     Ford was also aware of the defect based upon negative consumer responses and

reactions about the Subject Vehicles and from the presentation of the Subject Vehicles to Ford’s

authorized dealers for repair of the defect, yet it continued to sell and lease the Subject Vehicles

with the defect.

       27.     To date, Ford has failed to remedy the defect and continued to sell the Subject

Vehicles despite its knowledge of the defect.




                                                                                             8|P a g e
              Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 9 of 21




        28.     To date, Ford has not demonstrated that it is capable of providing an adequate repair

for the defect, and Plaintiffs and class members do not know whether Defendant is capable of

providing a repair for the defect. As such, and without the benefit of discovery, it is for all practical

purposes impossible to know at this time whether a remedy at law or in equity will provide the

appropriate full relief for Plaintiffs and members of the Class. As a result, Plaintiffs, at this stage

of the litigation, seek both restitution and a remedy at law, where the claims so permit. Further,

Plaintiffs seek an injunction enjoining Defendant and its agents, servants, and employees, and all

persons acting under, in concert with, or for it from selling the Subject Vehicles without notice

that they are subject to the defect, which cannot be repaired, and that this remains the situation.

                  CONTINUING CONDUCT—NEED FOR INJUNCTIVE RELIEF

        29.     As of the filing of this Complaint, Defendant’s unlawful conduct as alleged herein

is continuing, up to and through the present date. Said conduct, including Defendant’s failure to

disclose and concealment of the defect, its denial of the existence of the defect, and its failure to

fix the defect and provide relief to Class members, as alleged herein, will continue, and will

inflict further damage on Plaintiffs and Class members, unless and until a court issues an order

directing Defendant to cease and desist from said conduct and correct its unlawful conduct.

        30.     Accordingly, while monetary damages may be sufficient to compensate Plaintiffs

and Class members for past violations, injunctive relief is necessary to stop Defendant’s

unlawful course of conduct from continuing

                                     CLASS ALLEGATIONS

        31.     This action is brought as a class action pursuant to Fed. R. Civ. P. 23(a) (b)(2), and

(b)(3) on behalf of a Class defined as follows:

                All persons and entities in the Commonwealth of Massachusetts that
                purchased or leased a Subject Vehicle for end use and not for resale.


                                                                                                9|P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 10 of 21




       32.     Excluded from the Class are: (i) Defendant and its officers and directors, agents,

affiliates, subsidiaries, authorized distributors and dealers, (ii) all Class members who timely and

validly request exclusion from the Class, and (iii) the Judge presiding over this action.

       33.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       34.     Numerosity: The members of the Class are so numerous that joinder of all Class

members in a single proceeding would be impracticable. While the exact number and identities of

individual Class members is unknown at this time, such information being in the sole possession

of Ford and obtainable by Plaintiffs only through the discovery process, Plaintiffs believe, and on

that basis allege, that thousands of Class Vehicles have been sold and leased in Massachusetts.

       35.     Existence/Predominance of Common Questions of Fact and Law: Common

questions of law and fact exist as to all Class members and predominate over questions affecting

only individual Class members. Such common questions of law or fact include, inter alia:

       a.      whether Ford engaged in the conduct alleged herein;

       b.      whether Ford omitted and misrepresented material facts to purchasers and
               lessees of Subject Vehicles;

       c.      whether Ford’s omissions and misrepresentations regarding the Subject
               Vehicles were likely to mislead a reasonable consumer;

       d.      whether Ford breached warranties with Plaintiffs and the other Class
               members when it produced, distributed, and sold the Subject Vehicles;

       e.      whether Ford engaged in unfair and deceptive acts or practices in its conduct
               directed toward Plaintiffs and Class members and whether Ford engaged in
               such unfair and deceptive conduct willfully or knowingly;

       f.      whether Plaintiffs’ and other Class members’ Subject Vehicles were worth
               less than as represented as a result of the conduct alleged herein;



                                                                                            10 | P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 11 of 21




       g.      whether Plaintiffs and the other Class members have been injured;

       h.      whether Plaintiffs and the other Class members have incurred damages and
               the calculation of class-wide damages; and

       i.      whether Plaintiffs and the other Class members are entitled to equitable
               relief, including but not limited to, restitution and injunctive relief.

       36.     Ford engaged in a common course of conduct giving rise to the legal rights sought

to be enforced by Plaintiffs individually and on behalf of the other Class members. Similar or

identical statutory and common law violations, business practices, and injuries are involved.

Individual questions, if any, pale by comparison, in both quality and quantity, to the numerous

common questions that dominate this action.

       37.     Typicality: Plaintiffs’ claims are typical of the claims of the other Class members

because, among other things, Plaintiffs and the other Class members were injured through the

substantially uniform misconduct described above. As with Plaintiffs, Class members also

purchased or leased a Subject Vehicle containing the defect. Plaintiffs are advancing the same

claims and legal theories on behalf of themselves and all other Class members, and no defense is

available to Ford that is unique to Plaintiffs. The same events giving rise to Plaintiffs’ claims for

relief are identical to those giving rise to the claims of all Class members. Plaintiffs and all Class

members sustained monetary and economic injuries including, but not limited to, ascertainable

losses arising out of Ford’s wrongful conduct in selling/leasing and failing to remedy the Subject

Vehicles.

       38.     Adequacy: Plaintiffs are adequate Class representatives because they will fairly

represent the interests of the Class. Plaintiffs have retained counsel with substantial experience in

prosecuting consumer class actions, including consumer fraud and automobile defect class action

cases. Plaintiffs and their counsel are committed to prosecuting this action vigorously on behalf of

the Class they seek to represent and have the resources to do so. Neither Plaintiffs nor their counsel

                                                                                            11 | P a g e
              Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 12 of 21




have any interest adverse or antagonistic to those of the Class.

        39.     Superiority: A class action is superior to any other available means for the fair

and efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this class action. The damages or other detriment suffered by

Plaintiffs and the other Class members are relatively small compared to the burden and expense

that would be required to individually litigate their claims against Ford, so it would be

impracticable for Class members to individually seek redress for Ford’s wrongful conduct. Even

if Class members could afford individual litigation, the court system should not be required to

undertake such an unnecessary burden. Individualized litigation would also create a potential for

inconsistent or contradictory judgments and increase the delay and expense to all parties and the

court system. By contrast, the class action device presents no significant management difficulties

and provides the benefits of single adjudication, economy of scale, and comprehensive supervision

by a single court.

        40.     Upon information and belief, members of the Class can be readily identified and

notified based upon, inter alia, the records (including databases, e-mails, dealership records and

files, etc.) Ford maintains regarding sales and leases of the Subject Vehicles, among other records.

       41.      Defendant has acted, and refused to act, on grounds generally applicable to the

Class, thereby making appropriate final equitable relief with respect to the Class as a whole.

                                      CAUSES OF ACTION

                                          COUNT I
                        Breach of Implied Warranty of Merchantability
                            (On Behalf of Plaintiffs and the Class)

        42.     Plaintiffs reallege and incorporate by reference the preceding paragraphs as if fully

set forth herein.



                                                                                           12 | P a g e
                 Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 13 of 21




           43.     Defendant is and was at all relevant times a merchant with respect to, and

manufactured, distributed, warranted, and sold, the Subject Vehicles.

           44.     A warranty that the Subject Vehicles were in merchantable condition and fit for the

ordinary purposes for which they were sold is implied by law.

           45.     Plaintiffs and the other Class members purchased the Subject Vehicles

manufactured and sold by Defendant in consumer transactions.

           46.     The Subject Vehicles when sold, and at all times thereafter, were not in

merchantable condition and were not fit for the ordinary purpose for which cars are used. The

Subject Vehicles left Defendant’s possession and control with defective wiring that rendered them

at all times thereafter unmerchantable, unfit for ordinary use, unsafe, and a threat to public safety.

Plaintiffs and the other Class members used their Subject Vehicles in the normal and ordinary

manner for which the Subject Vehicles were manufactured and advertised.

           47.     Defendant knew at or before the time of sale to Plaintiffs and Class members that

the Subject Vehicles were produced with defective wiring that was unfit for ordinary use, that

rendered the Subject Vehicles unfit for their ordinary purposes, and that posed a serious safety

threat to drivers, passengers, and the public. This knowledge was based on Defendant’s own

industry standard internal validation of its vehicles prior to launching a new model, internal testing,

knowledge about and familiarity with the wiring included in the Subject Vehicles, history of

similar problems with similar wiring in prior models, and complaints by consumers and third

parties.

           48.     The existence and ubiquity of the defect is illustrated by the numerous publicized

consumer complaints, disputes, and failed remedial measures nationwide.




                                                                                             13 | P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 14 of 21




       49.     Despite Plaintiffs’ and the other Class members’ normal, ordinary, and intended

uses, maintenance, and upkeep, the wiring of the Subject Vehicles experienced and continues to

experience the defect and premature failure.

       50.     Plaintiffs’ and other Class members’ Subject Vehicles are, and at all times were,

not of fair or average quality, nor would they pass without objection.

       51.     All conditions precedent have occurred or been performed.

       52.     To the extent that notice of breach of warranty is necessary or required, Plaintiffs

gave notice to Defendant of its breach of warranty in a July 23, 2021 letter, if not earlier (such as

when they took their vehicle to a Ford dealer to fix the problem after they experienced issues

related to the defect). Alternatively, this Complaint constitutes notice of the breach.

       53.     Defendant’s warranty disclaimers, exclusions, and limitations, to the extent that

they may be argued to apply, were, at the time of sale, and continue to be, unconscionable and

unenforceable to disclaim liability for a known, latent defect. Defendant knew when it first made

these warranties and their limitations that the defect existed, and the warranties might expire before

a reasonable consumer would notice or observe the defect. Defendant also failed to take necessary

actions to adequately disclose or cure the defect after the existence of the defect came to the

public’s attention and sat on its reasonable opportunity to cure or remedy the defect, its breaches

of warranty, and consumers’ losses. Under these circumstances, it would be futile to enforce any

informal resolution procedures or give Defendant any more time to cure the defect or cure its

breaches of warranty.


       54.     Plaintiffs and the other Class members suffered and will suffer diminution in the

value of their Subject Vehicles, out-of-pocket losses related to repairing, maintaining, and

servicing their defective Subject Vehicles, costs associated with arranging and obtaining


                                                                                            14 | P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 15 of 21




alternative means of transportation, and other incidental and consequential damages recoverable

under the law.

       55.       Privity is not required in this case under Massachusetts law because Plaintiffs and

the other Class members are consumers who are bringing this action against a manufacturer.

Plaintiffs are also intended third-party beneficiaries of contracts between Defendant and its

dealers; specifically, they are the intended beneficiaries of Defendant’s implied warranties. The

dealers were not intended to be the ultimate consumers of the Subject Vehicles; the warranty

agreements were designed for, and intended to benefit, only the ultimate consumers––such as

Plaintiffs and the other Class members. Privity is also not required because Plaintiffs’ and the other

Class members’ Subject Vehicles are inherently dangerous due to the aforementioned defects and

nonconformities.

                                           COUNT II
                                     Fraudulent Omission
                              (On Behalf of Plaintiffs and the Class)

       56.       Plaintiffs incorporate by reference the allegations contained in the preceding

paragraphs of this Complaint.

       57.       Defendant knew the Subject Vehicles’ wiring was defective, would fail, and was

not suitable for its intended use, and made the Subject Vehicles susceptible to failures of safety

features such as the backup cameras.

       58.       Defendant concealed from and failed to disclose to Plaintiffs and Class members

the defective nature of the Subject Vehicles’ wiring.

       59.       Defendant was under a duty to Plaintiffs and Class members to disclose the

defective nature of the Subject Vehicles’ wiring because:

                    Defendant was in a superior position to know the true state of facts about the
                     safety defect of the Subject Vehicles’ wiring;


                                                                                            15 | P a g e
              Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 16 of 21




                   Defendant made partial, materially less than fully truthful disclosures about the
                    quality of the Subject Vehicles without revealing the defective nature of the
                    wiring;

                   Defendant actively concealed the defective nature of the Subject Vehicles’
                    wiring from Plaintiffs and other Class members; and

                   Defendant was required, by Massachusetts regulation 940 C.M.R. 5.03(5), to
                    give prompt written notice of the defect to “purchasers or owners of [the Subject
                    Vehicles] who are known to [Ford].” Id.

        60.     The facts concealed or not disclosed by Defendant to Plaintiffs and the other Class

members are material in that a reasonable person would have considered them to be important in

deciding whether to purchase or lease the Subject Vehicles or pay a lesser price for them. Had

Plaintiffs and Class members known about the defective nature of the Subject Vehicles’ wiring,

they would not have purchased or leased Subject Vehicles, or would have paid less for them.

        61.     Defendant concealed or failed to disclose the true nature of the manufacturing

defects in the Subject Vehicles’ wiring in order to induce Plaintiffs and Class members to act

thereon. Plaintiffs and the other Class members justifiably relied on Defendant’s omissions to their

detriment. This detriment is evident from Plaintiffs’ and Class members’ purchase or lease of the

defective Subject Vehicles.

        62.     Ford could have disclosed information about the defect on its website, in the

warranty or vehicle booklet, on the Monroney sticker, or to dealerships and third-party resellers so

that these entities could disclose the defect to buyers, but it failed to do so.

        63.     Defendant continued to conceal the defective nature of the Subject Vehicles’ wiring

even after Class members began to report the problems. Indeed, Defendant continues to cover up

and conceal the true nature of the problem today.

        64.     As a direct and proximate result of Defendant’s misconduct, Plaintiffs and Class

members have suffered and will continue to suffer actual damages.


                                                                                           16 | P a g e
             Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 17 of 21




                                            COUNT III
                         Violation of Massachusetts General Laws Chapter
                             93A (On Behalf of Plaintiffs and the Class)

       65.        Plaintiffs incorporate by reference the allegations in the preceding paragraphs of

this Complaint.

       66.        M.G.L., c. 93A prohibits “unfair or deceptive acts or practices in the conduct of

any trade or commerce.” M. G. L. c. 93A, § 2.

       67.        Ford, Plaintiffs, and class members are “persons” within the meaning of M. G. L.,

c. 93A, § 1(a).

       68.        Ford engaged in “trade” or “commerce” within the meaning of M. G. L., c.
93A, § 1(b).

       69.        In the course of Ford’s business, it misrepresented and omitted material facts

concerning the defect and the Subject Vehicles, concealed and failed to disclose the defect, failed

to fix the defect, and failed to provide any to compensation to Plaintiffs and Class members

concerning the defect.

       70.        This conduct constitutes unfair methods of competition and unfair or deceptive

acts and practices in the conduct of trade or commerce, in violation of M.G.L., c. 93A, § 2. In

addition, Defendant’s conduct is in violation of at least the following regulations promulgated by

the Massachusetts Attorney General under c. 93A:

               a. 940 C.M.R., § 3.05(1) (prohibiting claims or representations “made by any

                   means concerning a product which, directly, or by implication, or by failure to

                   adequately disclose additional relevant information, has the capacity or tendency or

                   effect of deceiving buyers or prospective buyers in any material respect”);

               b. 940 C.M.R., § 3.08(2) (providing that it “shall be an unfair and deceptive act or

                   practice to fail to perform or fulfill any promises or obligations arising under a

                                                                                                 17 | P a g e
              Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 18 of 21




                    warranty”);

              c.    940 C.M.R., § 3.16(2) (providing that it is a violation of c. 93A, § 2 to “fail to

                    disclose to a buyer or prospective buyer any fact, the disclosure of which may

                    have influenced the buyer or prospective buyer to enter into the transaction”);

                    and

              d. 940 C.M.R., § 5.03(5) (providing that it is an unfair or deceptive act or practice

                    for a vehicle manufacturer to fail to give prompt written notice of a vehicle defect

                    “to its distributors, zone offices, dealers, and other representatives” and “the

                    purchasers or owners of such vehicles who are known to the manufacturer.”).

        71.        Because of Defendant’s unfair and deceptive conduct, including, among other

things, its concealment and failure to disclose the defect and its failure to fix the defect, Plaintiffs

and Class members did not receive what they bargained for, and they overpaid for the Subject

Vehicles.

        72.        As a direct and proximate result of Defendant’s unfair and deceptive conduct in

violation of M.G.L., c. 93A, §2, Plaintiffs and the other members of the Class have suffered injury

in the following ways: diminution in the value of their Subject Vehicles, out-of-pocket losses

related to repairing, maintaining, and servicing their defective Subject Vehicles, costs associated

with arranging and obtaining alternative means of transportation, and other incidental and

consequential damages recoverable under the law. Had they been aware of the defect, Plaintiffs

and the other members of the Class either would either have paid less for the Subject Vehicles or

they would not have purchased them at all. Accordingly, as a result of Defendant’s misconduct,

Plaintiffs and the other members of the Class did not receive the benefit of their bargain.

        73.         Plaintiffs and the members of the Class also suffered injury in the form of the



                                                                                               18 | P a g e
                Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 19 of 21




additional profits made by Defendant as a result of its acts and omissions with respect to the

defect.

          74.      Pursuant to M. G. L. c. 93A, § 9, Plaintiffs seek monetary relief measured as the

greater of (a) actual damages in an amount to be determined at trial and (b) statutory damages in

the amount of $25 for each violation. Because Defendant’s conduct was committed willfully and

knowingly, Plaintiffs and Class members are entitled to recover up to three times their actual

damages, but no less than two times actual damages.

          75.      Plaintiffs also seek an order enjoining Defendant’s unfair and/or deceptive acts

or practices, and awarding attorneys’ fees, costs, and any other just and proper relief available

under M.G.L.,c. 93A.

          76.      On July 23, 2021, Plaintiffs sent to Ford a written demand for relief pursuant to

M. G. L., c. 93A, § 9(3).

          77.      Ford failed to make a reasonable offer of relief in response to the demand.

                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

respectfully request that the Court enter judgment in favor of Plaintiffs and all others similarly

situated and against Defendant as follows:


          A.      Certifying the Class under Fed. R. Civ. P. 23 as requested herein;

          B.      Appointing Plaintiffs as class representatives and undersigned counsel as class
                  counsel;

          C.      Finding that Ford engaged in the unlawful conduct as alleged herein;

          D.      Awarding Plaintiffs and the other Class members actual, compensatory, and
                  consequential damages;




                                                                                           19 | P a g e
            Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 20 of 21




       E.      Awarding Plaintiffs and the other Class members actual damages or statutory
               damages, whichever yields a greater recovery and multiple damages where
               available;

       F.      Awarding Plaintiffs and the other Class members declaratory and injunctive relief;

       G.      Awarding Plaintiffs and the other Class members restitution and disgorgement;

       H.      Awarding Plaintiffs and the other Class members exemplary damages, should the
               finder of fact determine that Ford acted with malice or oppression;

       I.      Awarding Plaintiffs and the other Class members pre-judgment and post-judgment
               interest on all amounts awarded;

       J.      Awarding Plaintiffs and the other Class members reasonable attorneys’ fees, costs,
               and expenses; and

       K.      Granting such other relief as the Court deems just and appropriate.

                                    JURY TRIAL DEMAND

       Plaintiffs, individually and on behalf of all others similarly situated, hereby request a jury

trial, pursuant to Federal Rule of Civil Procedure 38, on all claims so triable.

Dated: September 9, 2021                      Respectfully submitted,

                                               /s/ David Pastor
                                               DAVID PASTOR (BBO# 391000)
                                               Email: dpastor@pastorlawoffice.com
                                               PASTOR LAW OFFICE LLP
                                               63 Atlantic Avenue, 3d Floor
                                               Boston, Massachusetts 02110
                                               617.742.9700 (telephone)
                                               617.742.9701 (facsimile)

                                               BEN BARNOW*
                                               Email: b.barnow@barnowlaw.com
                                               ANTHONY L. PARKHILL*
                                               Email: aparkhill@barnowlaw.com
                                               BARNOW AND ASSOCIATES, P.C.
                                               205 W. Randolph Street, Suite 1630
                                               Chicago, Illinois 60606
                                               312.621.2000 (telephone)
                                               312.641.5504 (facsimile)




                                                                                           20 | P a g e
Case 1:21-cv-11474 Document 1 Filed 09/09/21 Page 21 of 21




                          ROBERT R. AHDOOT*
                          Email: rahdoot@ahdootwolfson.com
                          AHDOOT & WOLFSON, PC
                          2600 W. Olive Avenue, Suite 500
                          Burbank, California 91505
                          310.474.9111 (telephone)
                          310.474.8585 (facsimile)

                          ANDREW W. FERICH*
                          Email: aferich@ahdootwolfson.com
                          AHDOOT & WOLFSON, PC
                          201 King of Prussia Road, Suite 650
                          Radnor, Pennsylvania 19087
                          310.474.9111 (telephone)
                          310.474.8585 (facsimile)

                          *pro hac vice application to be filed

                          Attorneys for Plaintiffs and the Putative Class




                                                                      21 | P a g e
